 BEVERLY MANOR CONVALESCENT HOSPITALBeverly Enterprises d/b/a Beverly Manor Convales-cent Hospital and Hospital and Service EmployeesUnion, Local 399, Service Employees InternationalUnion, AFL-CIO, Petitioner. Case 31-RC-4543January 17, 1980DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections and determi-native challenges to an election' held on September 11,1979, and the Acting Regional Director's reportrecommending disposition of same. The Board hasreviewed the record in light of the exceptions and briefand hereby adopts the Acting Regional Director'sfindings and recommendation.2' The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was: 21 for, and 19 against, the Petitioner:there were 2 challenged ballots.In the absence of exceptions thereto, and pursuant to the parties'CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of valid ballotshave been cast for Hospital and Service EmployeesUnion, Local 399, Service Employees InternationalUnion, AFL-CIO, and that pursuant to Section 9(a)of the National Labor Relations Act, as amended, thesaid labor organization is the exclusive representativeof all the employees in the following appropriate unitfor the purposes of collective bargaining in respect torates of pay, wages, hours of employment, or otherconditions of employment:All employees employed by the Employer at itsfacility located at 700 East Highland, Redlands,California, excluding all office clerical employees,professional employees, guards, watchmen andsupervisors as defined in the Act, as amended.MEMBER JENKINS, dissenting in part:For the reasons set forth in my dissenting opinion inAbtex Beverage Corporation, 237 NLRB 1271 (1978), Iwould sustain Objection I and find that the ballotmarked in the "No" and "Yes" squares is void as itdoes not clearly reveal the intent of the voter.In all other respects, I agree with my colleagues.stipulation, we adopt, pro forma, the Acting Regional Director's recommen-dations to overrule the challenge to the ballot of Cindy Richards and tosustain the challenge to the ballot of Placida Hurst.247 NLRB No. 55391